DECISION
The application of the above-named defendant for a review of the sentence of 8 years imposed on March 29, 1982, was fully heard and after a careful consideration of the entire matter itis decided that:
The sentence shall remain the same as originally imposed.
The Defendant had two previous felonies, and in view of his past criminal history, the sentence imposed was appropriate for the crime involved.
We wish to thank Leif Jensen, of the Montana Defender Project, for his assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Leonard Langen, Joseph Gary, Mark Sullivan